Citation Nr: 0733592	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  01-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $15,255.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1952 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the VA 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) in San Juan, Puerto Rico that denied the 
benefit sought on appeal.  In June 2003, the Board remanded 
this case.  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $15,255 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Although there is some financial hardship, that 
consideration is outweighed by other factors in this case.  






CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$15,255 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. § 5302(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  

In a January 1992 rating decision, entitlement to nonservice-
connected pension benefits was granted effective January 
1991.  In a June 1992 letter, the veteran was informed that 
improved pension benefits had been approved.  He was advised 
of the rate of payment.  He was told to inform VA immediately 
if there were any changes in income.  He was provided a VA 
Form 21-8768.  This form informed him that he was obligated 
to provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  It further stated that when reporting income, the 
total amount and source of all income received should be 
reported. 

The veteran was provided pension information to include a VA 
Form 21-8768 in August 1992, January 1993, March 1993, 
November 1993, June 1994, May 1996, July 1997, March 1998, 
May 1998, September 1998, and April 1999.

The record reflects that the veteran's family received income 
from the Social Security Administration (SSA) beginning in 
1998.  

In a July 1998 letter, the veteran was notified that VA 
proposed to retroactively reduce his payment of pension 
benefits based on the SSA income effective January 1998.  In 
a September 1998 letter, the veteran was notified that the 
proposed action had been undertaken effective January 1998.  
The resulting overpayment totaled $40.  

In January 1999, an eligibility verification report (EVR) was 
received from the veteran in which he reported that he had 
SSA income, but no income from wages from January 1998 
forward.  

Thereafter, information was received which showed that the 
veteran was employed beginning in 1996.  He earned wage 
income from the employment earnings.  

In May 1999, a financial status report (FSR) was received 
from the veteran in which he indicated that his monthly debts 
exceed his monthly income by approximately $3.  He indicated 
that he did not have any liquid assets.  He did not list any 
creditors.  He signed an agreement to repay his debt by 
paying $10, monthly.

In a December 1999 letter, the veteran was advised that VA 
proposed to retroactive terminate the veteran's pension 
benefits effective February 1996.  In April 2000, this action 
was undertaken.  The veteran was informed that since he had 
earned income from wages in 1996, 1997, and 1998, his pension 
benefits were being adjusted.  They were terminated effective 
February 1, 1996.  They were reinstated effective February 1, 
1998, and he was advised of the payment rates, from that time 
onward, based on his family's income from SSA and his wage 
income.  As of January 1, 1999, he had no income, so the rate 
of pension was based on adjustment for SSA income, only.  

In May 2000, the veteran was notified that the retroactive 
adjustments to his pension benefits resulted in the creation 
of an overpayment in the amount of $15,255.  

In June 2000, the veteran's rate of pension was adjusted 
effective January 2000, based in a change of SSA payments.

Thereafter, information was received showing that the veteran 
had been released from his dischargeable debts in August 
1999, through bankruptcy.  

In June 2000, a FSR was received which showed that the 
veteran's monthly income exceeded monthly debts by $33.  

In June 2000, the veteran submitted a VA Form 21-4192, 
Request for Employment Information in Connection with Claim 
for Disability Benefits.  In that form, his employer verified 
that the veteran had begun working in 1996 and had terminated 
employment in May 1998, with his last payment being made in 
December 1998.  Thus, the veteran verified that he had in 
fact been earning wage income during the years of 1996, 1997, 
and 1998.  The veteran indicated that he last worked in 
May 1998, but as shown on the form, he was last paid in 
December 1998.  The form was signed by the veteran's 
employer.  

The veteran requested a waiver of the recovery of the 
overpayment in the amount of $15,255 which was referred to 
the Committee.  In July 2000, the Committee considered the 
veteran's request for waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  However, the Committee further 
determined that recovery of the overpayment of VA improved 
pension benefits in the amount of $15,255 would not be 
against equity and good conscience.

In September 2000, the veteran was informed that $200 would 
be withheld, per month, from his pension award effective 
November 1, 2000, and it would take more than 6 years to 
repay the debt.  

In November 2000, an FSR was received in which the veteran 
indicated that his monthly income was exceeded by monthly 
debts by $268, although he did not list the monthly expenses.  

In a September 2001 letter, the veteran was advised that 
further adjustments had been made to his pension benefits, 
retroactively, to include the termination thereof through the 
end of July 2000.  The Board notes that this would appear to 
create another an overpayment or increase the existing 
overpayment.  However, the record does not reflect that the 
veteran was notified of an additional overpayment or increase 
in overpayment.  Further, the only matter before the Board as 
a perfected appeal is entitlement to a waiver of the recovery 
of the overpayment of the amount of $15,255.  

The Board agrees with the Committee decision that there was 
no fraud, misrepresentation, or bad faith on the veteran's 
part with respect to the creation of the overpayment at issue 
as the veteran eventually provided his wage income 
information to include a signed form by his employer.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; 
(4) defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA of his complete family 
income.  He was repeatedly notified via VA letters and VA 
Forms 21-8768 of his obligation to fully report his income as 
a pension recipient.  He did not do so.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive or in excess 
of what he was entitled to receive.  Thus, the recoupment of 
those benefits would not defeat the purpose of the benefit 
because the veteran had excessive income to receive the 
amount of pension benefits that he was paid.  While the 
veteran may not feel that his family income was substantial, 
it was his responsibility to report it and let VA determine 
his rate of benefits based on the applicable governing legal 
criteria.  The veteran was fully notified of his 
responsibilities as a VA pension recipient.  The fact that 
the pension amount might not be sufficient to cover what the 
veteran feels were legitimate expenses to support his family 
is not a defense to his failure to report the additional 
income.  He was fully informed to report all family income, 
but failed to do so.  A failure to recoup the benefits would 
cause unjust enrichment to the debtor for the same reason 
since the veteran's rate of pension was not paid based on his 
actual income computation.  Likewise, there is no indication 
that the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran has had his other debts discharged in 
bankruptcy.  It is clear that the veteran's income is 
limited.  His monthly income and monthly debts have 
approximated each other during the course of the appeal.  On 
his last FSR, the veteran reported more expenses than income, 
but he did not list his expenses.  Much of his debt has in 
fact been recouped.  The veteran appears to have one creditor 
to which he pays $40 per month.  It is not shown why this 
creditor should be paid and VA should not be paid.  The Board 
is unable to find a reason that the indebtedness to the 
Government should not be afforded the same consideration and 
attention he provides to his other obligations, particularly 
the creditor.  The element of financial hardship is 
outweighed by the other elements which are not in the 
veteran's favor in this case.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.


ORDER

A waiver of the recovery of an overpayment of improved 
disability pension benefits in the amount of $15,255 is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


